278 F.2d 690
Michael J. BERTANZETTI, Appellant,v.PENNSYLVANIA RAILROAD COMPANY, a Corporation.
No. 13171.
United States Court of Appeals Third Circuit.
Argued May 12, 1960.Decided May 17, 1960.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Bruce R. Martin, Pittsburgh, Pa.  (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
Although the plaintiff in this case has recovered a judgment in the District Court for the Western District of Pennsylvania, he appeals alleging error by the trial court in the rejection of two hospital reports.  We do not deem it necessary in this case to go into a discussion of admissibility of hospital reports in evidence.  That has been done by this Court before and doubtless will be up again.  The rejection of one of the reports by the trial judge was because the physician who examined the plaintiff was a witness at the trial and had been examined and cross-examined by counsel for the respective parties.  The report, the trial judge thought, could add nothing to what had already been brought out by the physician's testimony.


2
The second report had to do with outpatient treatment of the plaintiff at a hospital long after the surgeon who had treated him at the time of the accident had ceased to have anything to do with the plaintiff's case.  The report was, therefore, irrelevant in the view of the trial judge.


3
We see no basis for overruling the exercise of discretion made by the trial court in this case.  The judgment will be affirmed.


4
The motion by the appellant to strike certain portions of the appellee's brief is denied.